Citation Nr: 1717601	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  15-31 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for asbestos-related pleural plaques with chronic cough.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1951 to February 1955.

This matter comes before the Board of Veterans' Appeals on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied a compensable rating for asbestos-related pleural plaques.

In an August 2015 rating decision since issued VA granted a 10 percent evaluation, effective November 21, 2011, the date the Veteran filed his claim for a higher rating.  This rating does not represent a grant of the maximum benefits allowable; consequently, the evaluation of the asbestos-related pleural plaques with chronic cough remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

On the substantive appeal, the appellant requested a Board hearing; however, in a written statement received March 2017, he withdrew the hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's asbestos-related pleural plaques with chronic cough is manifested by, at worst, a ratio of forced vital capacity of 81 percent of predicted value post-bronchodilator.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for asbestos-related pleural plaques with chronic cough have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6833 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's asbestos-related pleural plaques with chronic cough has been rated as 10 percent disabling under Diagnostic Code 6833 for asbestosis, which rates under the General Rating Formula for Interstitial Lung Disease.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2016).

The General Formula provides that a 10 percent rating is warranted if the forced vital capacity (FVC) is 75 to 80 percent of predicted value or the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO) (SB)) is 66 to 80 percent of predicted value.  A 30 percent rating is warranted if the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value.   38 C.F.R. § 4.97, Diagnostic Codes 6825 to 6833.

There are special provisions for the application of the rating criteria for certain diagnostic codes, including for Diagnostic Code 6833.  Pulmonary function tests are required to evaluate these conditions, except when the results of maximum exercise capacity test are of record and are 20 ml/kg or less; when pulmonary hypertension cor pulmonale, or right ventricular hypertrophy has been diagnosed; when there have been one or more episodes of acute respiratory failure; or when outpatient oxygen therapy is required.  38 C.F.R. § 4.96 (d)(1).  

If DLCO (SB) test results are not of record, such conditions are evaluated based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96 (d)(2).  

When pulmonary function tests are not consistent with clinical findings, conditions are evaluated based on the pulmonary function tests unless the examiner states why they are not a valid indication or respiratory functional impairment in a particular case.  38 C.F.R. § 4.96 (d)(3).  

Post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96 (d)(4).  

When evaluating based on pulmonary function tests, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96 (d)(5).  

When there is a disparity between the results of different pulmonary function test results, the rating is to be based on the test result that the examiner finds most accurately reflects the level of disability.  38 C.F.R. § 4.96 (d)(6).

At a February 2012 VA examination the Veteran reported a dry cough but denied weight loss and shortness of breath.  He also denied the use of oral or parenteral corticosteroid medications, inhaled medications, bronchodilators, antibiotics, and outpatient oxygen therapy.  No other symptoms or findings were noted.  Radiography results were reviewed, with a chest x-ray showing suspected scarring in the left upper lung field, and a computed tomography (CT) scan showing mild bilateral calcified pleural plaques and mild chronic markings, dependent atelectasis, and groundglass opacities at the lung bases.  

Pulmonary function testing was performed and the results were noted as accurately reflecting the Veteran's pulmonary function.  The FVC was 96 percent of that predicted value pre-bronchodilator, and 102 percent of that predicted value post-bronchodilator.   The examiner stated the ratio of forced expiratory volume in one second to forced vital capacity test most accurately reflected the Veteran's level of current disability.  That ratio showed a 63 percent of that predicted value pre-bronchodilator, and 81 percent of predicted value post-bronchodilator.   The examiner noted that spirometry and lung volumes were normal, and that DLCO was not measured as it was not indicated for the Veteran's particular case.  The examiner further noted a respiratory condition did not impact the Veteran's ability to work.

A September 2013 private pulmonary function lab report only reflected pre-bronchodilator results, with an FVC of 103 percent of predicted value and a DLCO of 80 percent predicted value.

A January 2014 VA treatment note showed a diagnosis of acute bronchitis.  In April 2014, the Veteran reported a progressively worse cough, which was noted as "likely multifactorial" due to chronic post nasal drip, suspected reflux, and post-viral syndrome.  A pulmonary function test showed that the FVC was 89 percent of predicted value, the FEV-1/FVC ratio was 79 percent of predicted value, and DLCO was 67 percent of predicted value.  Only pre-bronchodilator testing was performed.  The physician noted that post-bronchodilator testing was not indicated due to the absence of pre-bronchodilator airway obstruction.

At a May 2016 VA examination the Veteran stated he had not noticed much of a difference in his breathing since his last VA respiratory examination.  He did report experiencing occasional shortness of breath both at rest and with minimal activity.  The claimant reported that he had inhalers at home but had not used any inhaled medication in approximately six months.  He denied the use of oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, and outpatient oxygen therapy.  Radiography results were reviewed, with a January 2014 chest x-ray showing left base atelectasis, but otherwise clear lungs and pleural spaces.  April 2015 pulmonary function test results were reviewed, and FVC was 94 percent of predicted value, the FEV-1/FVC ratio was 79 percent of predicted value, and DLCO was 97 percent of predicted value.  Only pre-bronchodilator testing was performed, as the examiner noted the results were normal.  The examiner also noted an April 2016 pulmonary function test showed the same results.  The examiner opined that the respiratory condition did not impact the Veteran's ability to work, and that pulmonary function test results were normal and showed no restrictive or obstructive abnormalities.

On review of the record, the Board finds that the disability picture presented by the Veteran's asbestos-related pleural plaques with chronic cough does not warrant a rating higher than 10 percent at any time during the appellate period.  During this period, the Veteran's pulmonary function test results reflected, at worst, a FEV-1/FVC ratio of 81 percent of predicted value post-bronchodilator.  This is actually outside the criteria for a compensable rating under the General Formula.  38 C.F.R. § 4.97, Diagnostic Codes 6825 to 6833.  There is no evidence that at any time during the appellate period the Veteran had an FVC that was 65 to 74 percent of predicted value or a DLCO (SB) that was 56 to 65 percent of predicted value which are required for a 30 percent rating.  In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the frequency, duration, and severity of the Veteran's symptoms.

Accordingly, the Board finds that entitlement to a disability rating in excess of 10 percent for asbestos-related pleural plaques with chronic cough is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a disability rating in excess of 10 percent for asbestos-related pleural plaques with chronic cough is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


